Allen, J.
(concurring specially). It is apparent that the information was framed to charge the defendant with embezzlement under the last part of paragraph 2220, which relates to agents only, and that the case was tried on the theory that he was so charged. That a receiver is not an agent having an employer to whom he is bound to account and pay over the money received, within the usual meaning of the words, seems to me reasonably clear. "Whether a receiver might be charged and convicted of embezzlement under the first part of the paragraph, is a question concerning which I am unable to find a satisfactory answer. Receivers are not named, nor do^they fall strictly within any class of persons mentioned in the section ; yet it would seem to be, in the nature of things, the same offense for a receiver to convert to his own use trust funds in his hands, as for any person belonging to either of the classes mentioned to convert like funds in his hands.